                                           Case 4:19-cv-07899-KAW Document 82 Filed 08/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NICOLE COBARRUBIA,                                  Case No. 4:19-cv-07899-KAW
                                   8                     Plaintiff,                            ORDER REGARDING PRETRIAL
                                                                                               FILINGS AND EXHIBITS
                                   9              v.
                                                                                               Re: Dkt. Nos. 65-81
                                  10       JEFFERY EDWARDS,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On August 24, 2021,1 the parties filed their pretrial filings in this case. (Dkt. Nos. 65-81.)

                                  14   Pursuant to General Order 78, the courtesy copy requirement in the local rules is suspended

                                  15   pending further notice, unless a judge orders otherwise in a specific case. While this does not

                                  16   supersede the Case Management and Pretrial Order issued in this case, in the interest of clarity, the

                                  17   Court hereby ORDERS the parties to provide copies of these pretrial filings.

                                  18           The parties shall lodge two sets of all pretrial filings (Dkt. Nos. 65-81) to the Oakland

                                  19   Clerk’s Office, 1301 Clay Street, Suite 400 South, Oakland, California 94612 on or before Friday,

                                  20   August 27, 2021 at 12:00 PM. The pretrial filings must be contained in a binder, separated by

                                  21   tabs (i.e., joint pretrial statement, trial brief, voir dire questions, jury instructions, verdict forms,

                                  22   excerpts of discovery, etc.).

                                  23           Additionally, pursuant to the Case Management and Pretrial Order for Jury Trial, the

                                  24   parties are required to lodge three sets of exhibits. (Dkt. No. 25 at 6.) These exhibits must be pre-

                                  25   marked, tabbed, and in binders. Id. If they have not done so already, the parties shall lodge their

                                  26   respective exhibits by Friday, August 27, 2021 at 12:00 PM.

                                  27
                                       1
                                  28    Plaintiff experienced some docketing errors, and refiled certain documents on August 25, 2021.
                                       This order applies to those documents as well. (Dkt. Nos. 80-81.)
                                          Case 4:19-cv-07899-KAW Document 82 Filed 08/25/21 Page 2 of 2




                                   1          Unless otherwise ordered by the Court, the parties need not provide courtesy copies of the

                                   2   objections and replies to objections.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 25, 2021
                                                                                           __________________________________
                                   5                                                       KANDIS A. WESTMORE
                                   6                                                       United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
